EXHIBIT 10.34


Acquisition Agreement, dated October 2, 2000, by and among Larry Raymond,
Carlson Paving Products, Inc. and Astec Industries, Inc.

 

 

 

 

 

 

 

 

 

 

 



ACQUISITION OF


CARLSON PAVING PRODUCTS, INC.


BY


ASTEC INDUSTRIES, INC.

OCTOBER 2, 2000



TABLE OF CONTENTS

Headings Page No.

ARTICLE 1: DEFINITIONS *
Section 1.1 Specific Definitions. *
Section 1.2 Other Terms. *
Section 1.3 Other Definitional Provisions. *

ARTICLE 2: PURCHASE AND SALE OF SHARES AND THE PREMISES *
Section 2.1 Purchase and Sale of Shares and the Premises. *
Section 2.2 Purchase Price and Payment Terms. *
Section 2.3 Purchase Price Adjustment. *
Section 2.4 Closing; Delivery and Payment. *

ARTICLE 3: REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE SHAREHOLDER *
Section 3.1 Organization and Authority of Company. *
Section 3.2 Capitalization of Company. *
Section 3.3 Financial Statements. *
Section 3.4 Absence of Certain Changes, Events or Liabilities. *
Section 3.5 Litigation. *
Section 3.6 Compliance with Law; Permits. *
Section 3.7 Consents and Approvals. *
Section 3.8 Tax Matters. *
Section 3.9 Material Contracts. *
Section 3.10 Labor Matters. *
Section 3.11 Benefit Plans. *
Section 3.12 Environmental Matters. *
Section 3.13 Brokers and Finders. *
Section 3.14 Tangible Assets. *
Section 3.15 Intangible Assets. *
Section 3.16 Employees. *
Section 3.17 Insurance. *
Section 3.18 Inventory. *
Section 3.19 Completeness of Statements; Effect of Representations and
Warranties. *

ARTICLE 4: REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDER *
Section 4.1 Brokers and Finders. *
Section 4.2 Real Property. *
Section 4.3 Environmental Matters. *
Section 4.4 Legal Proceedings. *
Section 4.5 Consents and Approvals. *
Section 4.6 Completeness of Statements; Effect of Representations and
Warranties. *

ARTICLE 5: REPRESENTATIONS AND WARRANTIES OF BUYER *
Section 5.1 Organization and Authority of Buyer. *
Section 5.2 Legal Proceedings. *
Section 5.3 SEC Documents; Absence of Changes. *
Section 5.4 Consents and Approvals. *

ARTICLE 6: ASTEC STOCK AND LOCK-UP AGREEMENT *
Section 6.1 Astec Stock Not Registered. *
Section 6.2 Legend. *
Section 6.3 Removal of Legend. *
Section 6.4 Examination and Investment Representation. *
Section 6.5 Lock-Up. *

ARTICLE 7: TAX MATTERS *
Section 7.1 Tax Indemnification. *
Section 7.2 Tax Returns. *
Section 7.3 Contest Provisions. *
Section 7.4 Assistance and Cooperation. *
Section 7.5 Transfer Taxes. *
Section 7.6 Survival of Obligations. *

ARTICLE 8: CERTAIN COVENANTS AND AGREEMENTS OF SELLERS *
Section 8.1 Access and Information. *
Section 8.2 Registrations, Filings and Consents. *
Section 8.3 Conduct of Business. *
Section 8.4 Best Efforts. *
Section 8.5 Retention of Books and Records. *
Section 8.6 Further Assurances. *

ARTICLE 9: CONDITIONS TO THE PURCHASE AND SALE *
Section 9.1 General Conditions to the Purchase and Sale Relating to Parties. *
Section 9.2 Conditions to Purchase by Buyer. *
Section 9.3 Conditions to Sale by the Shareholder. *

ARTICLE 10: INDEMNIFICATION *
Section 10.1 Survival; Rights and Remedies Not Affected by Knowledge. *
Section 10.2 Indemnification and Payment of Damages By The Shareholder. *
Section 10.3 Indemnification By Buyer. *
Section 10.4 Indemnity Claims. *
Section 10.5 No Liability of Company. *

ARTICLE 11: TERMINATION *
Section 11.1 Termination. *

ARTICLE 12: MISCELLANEOUS *
Section 12.1 Expenses. *
Section 12.2 Best Efforts; Further Assurances. *
Section 12.3 Public Disclosure. *
Section 12.4 Assignment. *
Section 12.5 Amendments and Waivers. *
Section 12.6 Entire Agreement. *
Section 12.7 Schedules. *
Section 12.8 Notices. *
Section 12.9 Governing Law. *
Section 12.10 Severability. *
Section 12.11 Section Headings. *
Section 12.12 Counterparts. *
Section 12.13 Representation By Counsel; Interpretation. *
Section 12.14 Arbitration Clause. *

ACQUISITION AGREEMENT





THIS ACQUISITION AGREEMENT (this "Agreement") is made and entered into by and
among Lawrence Raymond (the "Shareholder"), Carlson Paving Products, Inc., a
Washington corporation (the "Company"), and Astec Industries, Inc., a Tennessee
corporation (the "Buyer").


R E C I T A L S:


WHEREAS, the Shareholder owns all of the issued and outstanding shares of
capital stock of the Company (the "Shares"); and

WHEREAS, the Shareholder desires to sell and transfer to Buyer, and Buyer
desires to purchase from the Shareholder, the Shares, as more specifically
provided herein; and

WHEREAS, the Shareholder owns real property and improvements located in Tacoma,
Washington, which constitutes all the real property and improvements used in
connection with the business operations of the Company (the "Premises"); and

WHEREAS, the Shareholder desires to sell and transfer the Premises to the
Company, as more specifically provided herein.

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein, and subject to and on the terms and conditions herein set
forth, the parties intending to be legally bound hereby agree as follows:


ARTICLE : DEFINITIONS

Section Specific Definitions.

As used in this Agreement and any Exhibits, Schedules, or certificates delivered
pursuant hereto, the following terms shall have the following meanings:

"Agreement" means this Agreement and all Exhibits and Schedules.

"Affiliate" means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such other
Person. For the purposes of this definition, "control" of a Person means the
power, direct or indirect, to direct or cause the direction of the management
and policies of such Person, whether by ownership of securities, contract, law
or otherwise and the terms "controlling" and "controlled" shall have meanings
correlative to the foregoing.

"Astec SEC Documents" has the meaning set forth in Section 5.3.



"Astec Stock"

means the shares of Buyer's common stock, par value $.20 per share, that are to
be received by the Shareholder as part of the Purchase Price.

"Baseline Net Worth" has the meaning set forth in Section 2.3.

"Benefit Plans" has the meaning set forth in Section 3.11.

"Breach" has the meaning set forth in Section 10.2.

"Buyer" means Astec Industries, Inc., a Tennessee corporation.

"Buyer's Indemnitees" has the meaning set forth in Section 10.2.

"Claim" has the meaning set forth in Section 10.4.

"Claim Notice" has the meaning set forth in Section 10.4.

"Closing" has the meaning set forth in Section 2.4.

"Closing Date" means the date of the Closing.

"Code" means the Internal Revenue Code of 1986, as amended to the date hereof.

"Company" means Carlson Paving Products, Inc., a Washington corporation.

"Damages" means debts, obligations, losses, claims, damages (including
incidental and consequential damages), liabilities, deficiencies, proceedings,
demands, assessments, orders, judgments, writs, decrees, costs and other
expenses (including costs of investigation and defense and reasonable attorneys'
fees) or diminution of value, whether or not involving a third-party claim, of
any nature and of any kind whatsoever that exceed or could reasonably be
expected to exceed One Thousand Dollars ($1,000) in value. Provided, however,
that Damages shall not be recoverable by an Indemnitee under this Agreement
unless, and then only to the extent that, the aggregate Damages recoverable by
the respective Indemnitee exceed Ten Thousand Dollars ($10,000).

"EEOC" has the meaning set forth in Section 3.10.

"Encumbrances" means any charges, claims, community property interests,
conditions, equitable interests, liens, mortgages, easements, rights-of way,
options, pledges, security interests, rights of first refusal or restrictions of
any kind, including any restrictions on use, voting, transfer, receipt of income
or exercise of any other attribute of ownership.

"Environmental Laws" has the meaning set forth in Section 3.12.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended.

"Financial Statements" has the meaning set forth in Section 3.3.

"GAAP" means generally accepted accounting principles in the United States of
America, as in effect from time to time.

"Hazardous Activity" means the distribution, generation, handling, importing,
management, manufacturing, processing, production, refinement, release, storage,
transfer, transportation, treatment, or use (including any withdrawal or other
use of groundwater) of Hazardous Materials in, on, under, about, or from the
Premises or any part thereof into the environment, and any other act, business,
operation, or a thing that increases the danger, or a risk of danger, or poses
an unreasonable risk of harm to persons or property on or off the Premises, or
that may affect the value of the Premises or the Company.

"Hazardous Materials" means any waste or other substance that is listed,
defined, designated, or classified as, or otherwise determined to be, hazardous,
radioactive, or toxic or a pollutant or a contaminate under or pursuant to any
Environmental Law, including any mixture or solution thereof, and specifically
including petroleum and all derivatives thereof or synthetic substance therefor
and asbestos or asbestos-containing materials.

"Indemnitee" has the meaning set forth in Section 10.4.

"Indemnifying Party" has the meaning set forth in Section 10.4.

"Interim Financial Statements" has the meaning set forth in Section 3.3.

"IRS" means the Internal Revenue Service.

"Material Adverse Effect" means an adverse effect on the business, operations,
properties, assets, prospects or condition (financial or otherwise) of Company,
taken as a whole, the Premises, or on any Seller's ability to perform any of
their obligations under this Agreement and consummate the transactions
contemplated hereby, the subject matter of which exceeds (or could be reasonably
expected to exceed) Ten Thousand Dollars ($10,000) in value on an individual
basis or Fifty Thousand Dollars ($50,000) in the aggregate.

"Material Contracts" has the meaning set forth in Section 3.9.

"NLRB " has the meaning set forth in Section 3.10.

"Pension Plan" has the meaning set forth in Section 3.11.

"Person" means an individual, corporation, partnership, trust or unincorporated
organization or government or any agency or political subdivision thereof.

"Premises" has that meaning set forth in the recitals.

"Premises Consideration" has the meaning set forth in Section 2.2(a).

"Purchase Price" has the meaning set forth in Section 2.2.

"Securities Act" means the Securities Act of 1933, as amended.

"Sellers" has that meaning set forth in Section 8.1.

"Shareholder" has the meaning set forth in the recitals.

"Shareholder Indemnitees" has the meaning set forth in Section 10.4.

"Share Consideration" has the meaning set forth in Section 10.4.

"Shares" has the meaning set forth in the recitals.

"Tax" or "Taxes" means any federal, state, local or foreign income, gross
receipts, windfall profits, severance, property, production, sales, use, stock
transfer, conveyance, intangible, stamp, duty, transfer, reporting, recording,
license, excise, franchise or similar taxes, together with any interest,
additions or penalties with respect thereto and any interest in respect of such
additions or penalties.

"Tax Returns" means all federal, state, local and foreign Tax returns, Tax
reports, and declarations of estimated Tax, including without limitation federal
income tax returns that include the Company.

"Third Party Claim" has the meaning set forth in Section 10.4.

"UCC" means the Uniform Commercial Code as in effect on the date hereof in the
State of Washington.

Section Other Terms.

Other terms may be defined elsewhere in the text of this Agreement and shall
have the meanings indicated throughout this Agreement.

Section Other Definitional Provisions.

For all purposes of this Agreement, except as otherwise expressly provided:

All accounting terms not otherwise defined herein having the meanings assigned
under GAAP;

The use herein of the word "include" or "including", when following any general
statement, term or matter, shall not be construed to limit such statement, term
or matter to the specific items or matters set forth immediately following such
word or to similar items or matters, whether or not nonlimiting language (such
as "without limitation" or "but not limited to" or words of similar import) is
used with reference thereto, but rather shall be deemed to refer to all other
items or matters that fall within the broadest possible scope of such general
statement, term or matter;

For the purposes of this Agreement, "knowledge" means actual knowledge or
knowledge that would exist upon reasonable inquiry. A Person's knowledge shall
specifically include the actual knowledge of any officer or trustee thereof, if
applicable, or knowledge that would exist upon reasonable inquiry by any officer
or trustee thereof, if applicable. The terms "known" and "knowing" and other
words incorporating the concept of "knowledge" shall be construed consistent
with this Section.

For purposes of this Agreement, the term "ordinary course of business" shall
mean an action that is consistent with the past practices of the applicable
party and is taken in the ordinary course of the normal day-to-day operations of
the applicable party, is not required to be authorized by the board of directors
or similar governing body of the applicable party and is similar in nature and
magnitude to actions customarily taken without any authorization by the board of
directors of a corporation in the same line of business as the applicable party.


ARTICLE : PURCHASE AND SALE OF SHARES AND THE PREMISES

Section Purchase and Sale of Shares and the Premises.

Upon the terms and subject to the conditions of this Agreement, Buyer agrees to
purchase from the Shareholder, and the Shareholder agrees to sell, transfer and
assign to Buyer, the Shares for the Share Consideration determined pursuant to
Section 2.2.

Upon the terms and subject to the conditions of this Agreement, Buyer and
Shareholder agree that Shareholder shall transfer, sell and assign the Premises
to Company and Buyer shall pay the Premises Consideration determined pursuant to
Section 2.2 to Shareholder for such transfer, sale and assignment.

Section Purchase Price and Payment Terms.

Subject to the adjustment as set forth below, the total purchase price for the
Shares and the Premises shall be Nine Million Four Hundred Thousand Dollars
($9,400,000) (the "Purchase Price") payable as follows:

At Closing Buyer shall pay to Shareholder Two Million Eight Hundred Thirty
Thousand Dollars ($2,830,000) (the "Premises Consideration") in immediately
available funds pursuant to wire transfer instructions delivered to Buyer prior
to Closing.

At Closing Buyer shall pay to Shareholder Four Million One Hundred Seventy
Thousand Dollars ($4,170,000) in immediately available funds pursuant to wire
transfer instructions delivered to Buyer prior to Closing.

As soon as reasonably possible following the completion of the post-closing
adjustment set forth in Section 2.3, Buyer shall issue to Shareholder shares of
the common stock of Buyer representing the remaining Purchase Price, if any,
owed to Shareholder. Buyer shall retain such shares pursuant to the terms and
conditions of the Stock Lock-Up and Pledge Agreement to be executed at Closing
and attached in the form of Exhibit A hereto. For the purpose of calculating the
appropriate number of shares to be issued to Shareholder, the shares shall be
deemed to have a value equal to the market price of Buyer's common stock as of
the close of the NASDAQ market on the trading day prior to Closing. If the
post-closing adjustment results in the Purchase Price being adjusted downward by
more than Two Million Four Hundred Thousand Dollars ($2,400,000), then the
Shareholder shall pay the excess in immediately available funds to the Buyer
within ten (10) days after the final determination of the post-closing
adjustment. The aggregate amount paid pursuant to Section 2.2(b) and (c) shall
be referred to as the "Share Consideration."

Section Purchase Price Adjustment.

The Purchase Price will be adjusted downward if (i) the net worth of the Company
determined as of the Closing Date calculated in accordance with GAAP (including,
without limitation, GAAP standards for contingent sales) and subject to a
confirming inventory observed by the Buyer and conducted in a manner acceptable
to the Buyer (the "Baseline Net Worth") is less than (ii) Two Million Five
Hundred Thousand Dollars ($2,500,000). The Purchase Price will be adjusted
upward if (i) the Baseline Net Worth is greater than (ii) Two Million Five
Hundred Thousand Dollars ($2,500,000). Prior to the time such inventory is
conducted, Shareholder and Company shall have disposed of or moved to a separate
area any inventory determined to be valueless or obsolete during the May 31,
2000 inventory conducted by the Company. The Baseline Net Worth shall be
calculated by the Shareholder with the participation of Buyer's representatives
and such calculation shall be delivered to Buyer as soon as practicable, but in
no event later than forty-five (45) days after the Closing Date. The Buyer shall
have thirty (30) days from receipt of the Shareholder's calculation of the
Baseline Net Worth to review, analyze, audit and propose changes to the Baseline
Net Worth. If any changes are proposed, Buyer and the Shareholder shall in good
faith as soon as reasonably possible reach agreement on the Baseline Net Worth
and determine the adjustment, if any, to the Purchase Price. If they are unable
to do so, the specific matters in dispute shall be submitted to Arthur
Andersen's Seattle, Washington office or to another national, independent
accounting firm (other than Ernst & Young, L.L.P.) approved by the Shareholder
and Buyer. As expeditiously as possible, and in any event within ten (10) days
of submission, Arthur Andersen (or such other independent accounting firm) will
deliver to the Shareholder and Buyer its determination of the specified matters
in dispute, which determination shall be final and binding on the parties
hereto. The fees and expenses of Arthur Andersen (or such other independent
accounting firm) shall be borne one-half by the Shareholder and one-half by
Buyer.

Section Closing; Delivery and Payment.

The closing of the sale and purchase of the Shares and the Premises contemplated
herein (the "Closing") shall take place at the offices of Roller, Vernon, Powers
& Larson, 1001 S. 38th Street, Tacoma, Washington 98418 at 10:00 a.m. on October
2, 2000, or at such other time or place as is mutually agreed to by the parties
hereto.


ARTICLE : REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE SHAREHOLDER

The Company and the Shareholder jointly and severally represent and warrant to
Buyer as follows:

Section Organization and Authority of Company.

The Company is duly formed and validly existing as a corporation under the laws
of the State of Washington. Company has all necessary corporate power, capacity
and authority to execute, deliver and perform this Agreement. This Agreement has
been duly authorized by all requisite corporate action on the part of the
Company, executed and delivered by the Company and constitutes the valid and
binding obligation of the Company, enforceable in accordance with its terms,
except as enforcement may be limited by bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws affecting creditors'
rights generally and by general principles of equity. Neither the execution and
delivery by the Company of this Agreement nor consummation of the transactions
contemplated hereby will violate any provision of the articles or certificate of
incorporation or bylaws of the Company; or any contract provision, license,
franchise or permit to which Company is a party or by which it is bound; or any
law, statute or regulation or any injunction, order or decree of any government
agency or authority or court to which the Company is subject except to the
extent, in each case, that such a violation would not prohibit or materially
impair the Company's ability to perform its obligations under this Agreement.

Section Capitalization of Company.

The authorized capital stock of Company consists of 50,000 shares of $1.00 par
value common stock of which 500 shares are outstanding. The Shareholder is the
only shareholder of the Company and owns, beneficially and of record, 500 shares
which, at the Closing, will be free and clear of any Encumbrances. The Shares
are duly authorized, validly issued, fully paid and nonassessable. Except as set
forth on Schedule 3.2, there are no outstanding options, warrants or other
rights to subscribe for or purchase from the Company, or any plans, contracts,
or commitments providing for the issuance of, or the granting of rights to
acquire, any capital stock of the Company or securities convertible into or
exchangeable for capital stock of the Company and there are no shares of capital
stock reserved for issuance by the Company. There are no unsatisfied preemptive
rights in respect of capital stock of the Company. Immediately after the sale of
the Shares by the Shareholder pursuant to this Agreement, upon the registration
of the Shares in the name of Buyer in the stock records of the Company and
assuming that Buyer does not have any "notice" of any "adverse claim" to the
Shares (as such terms are defined in the UCC), Buyer shall be a "protected
purchaser" (as such term is defined in the UCC).

Section Financial Statements.

Company or the Shareholder have heretofore furnished to Buyer copies of the
following financial statements: unaudited balance sheets of the Company as at
May 31 in each of the years 1995 through 2000, and the related unaudited
statements of income and changes in stockholders' equity for each of the fiscal
years then ended, and an unaudited balance sheet of the Company as at May 31,
2000 and the related unaudited statements of income and changes in stockholders'
equity as at such date, including in each case the notes thereto (the "Interim
Financial Statements"; all of those items in (a) and (b) above are referred to
herein collectively as the "Financial Statements"). The Financial Statements
represent actual, bona fide transactions, and the results of operations and
changes in stockholders' equity of the Company for such periods are consistent
with the books and records of the Company and do not contain any items of
special or material non-recurring nature. Such Financial Statements fairly
present in all material respects the financial position of the Company as at the
respective date thereof and the results of operations and cash flows of the
Company for the periods then ended.

Section Absence of Certain Changes, Events or Liabilities.

Except as set forth on Schedule 3.4(a), since May 31, 2000, and restated again
through the Closing Date, the Company has not:

issued, sold, purchased or redeemed any stock, bonds, debentures, notes or other
corporate securities, or issued, sold or granted any option, warrant or right to
acquire any thereof;

waived or released any debts, claims or rights of value or suffered any
extraordinary loss or written down the value of any inventories or other assets
or written down or off any receivable in excess of the amounts reflected in the
Interim Financial Statements;

except as reflected in the Interim Financial Statements, made any capital
expenditures or capital commitments in excess of $20,000 for any single
transaction or any series of related transactions or in excess of $50,000 in the
aggregate;

made any change in the business or operations or the manner of conducting
business or operations of the Company, other than changes in the ordinary course
of business, none of which has, and which in the aggregate have not had, a
Material Adverse Effect;

terminated, placed on probation, disciplined, or warned any officer or
supervisory employee of the Company;

experienced any resignations of, or had any disputes involving the employment or
agency relationship with any of, the employees or agents of the Company which
could have a Material Adverse Effect;

suffered any casualty, damage, destruction or loss to any of its assets or
properties in excess of $25,000 for any one event or in excess of $100,000 in
the aggregate;

declared, set aside or paid any dividends or distributions in respect of the
Shares (except as reflected on the Interim Financial Statements);

paid or obligated itself to pay any bonuses or extraordinary compensation to, or
made any increase (except increases in the ordinary course of business) in the
compensation payable (or to become payable by it) to, any of its directors,
officers, employees, agents or other representatives of the Company (except as
reflected on the Interim Financial Statements);

terminated or amended or suffered the termination or amendment of any contract,
lease, agreement, license or other instrument to which it is or was a party
which could have a Material Adverse Effect;

adopted, modified or amended any plan or agreement so as to increase the
benefits due the employees of the Company under any such plan or agreement;

made any loan or advance to any person (except normal travel or other reasonable
expense advances to its officers and employees);

suffered a Material Adverse Effect;

subjected any of its assets or properties to any Encumbrances;

paid any funds to any of its officers or directors, or to any family member of
any of them, or any person in which any of the foregoing has any direct or
indirect interest, except for the payment of installments of annual salaries and
the bonuses reflected on the Interim Financial Statements;

disposed of or agreed to dispose of any of its properties or assets other than
in the ordinary course of business;

entered into any transactions other than in the ordinary course of business;

made any change in accounting principles, methods or practices;

entered into any agreement, contract, lease or license (or series of related
agreements, contracts, leases or licenses) involving more than $25,000 or made
outside the ordinary course of business;

delayed or postponed the payment of any accounts payable or other liabilities
outside the ordinary course of business;

been a party to any other occurrence, event, action, failure to act, or
transaction outside the ordinary course of business involving the Company; or

entered into any agreement or commitment (whether or not in writing) to do any
of the above.

Except as set forth on Schedule 3.4(b), since May 31, 2000, and restated again
through the Closing Date, the Company has:

used its reasonable best efforts to preserve the business and organization of
the Company, and to keep available, without entering into any binding agreement,
the services of the Company's employees, and to preserve the goodwill of the
Company's customers and others having business relationships with the Company;
and

continued its business and maintained its operations and equipment, books of
account, records and files in the ordinary course of business.

Except as set forth on Schedule 3.4(c), the Company does not have any
liabilities of a material nature of the type required to be reflected as known
liabilities on a balance sheet prepared in accordance with GAAP, whether accrued
or unaccrued, absolute or contingent or otherwise, except such liabilities that
are reflected or disclosed in the financial statements referred to in Section
3.3 or were incurred after May 31, 2000 in the ordinary course of business.

Section Litigation.

Except as set forth in Schedule 3.5, there are no actions, suits, proceedings or
investigations pending or, to the best of the Company's and the Shareholder's
knowledge, overtly threatened against Company at law, in equity or otherwise in,
before, or by, any court or governmental agency or authority.

Section Compliance with Law; Permits.

The Company has conducted its business in compliance with the requirements of
all applicable laws, rules, regulations and orders of any governmental
authority, noncompliance with which would have a Material Adverse Effect.

The Company has all permits, governmental licenses, registrations and approvals
necessary or required by law or rules or regulations of any governmental entity
having jurisdiction over the Company to carry on its business as presently
conducted, except for such permits, governmental licenses, registrations and
approvals the lack of which has not had and will not have a Material Adverse
Effect.




Section Consents and Approvals.

Except as set forth in Schedule 3.7, the execution, delivery and performance of
this Agreement by the Shareholder and the Company will not require any consent,
waiver, authorization or approval of, or the making of any filing with or giving
of notice to, any person, entity or governmental authority.

Section Tax Matters.

The Company or the Shareholder has provided true and complete copies of the
Company's Tax Returns filed for the period ending May 31, 1999. Except as set
forth in Schedule 3.8, all Tax Returns that are required to be filed on or
before the Closing Date by or with respect to the Company have been filed, all
Taxes shown to be due on the Tax Returns referred to in clause (i) have been
paid in full, any deficiencies asserted or assessments made as a result of any
examinations of the Tax Returns referred to in clause (i) by the IRS or the
relevant state, local or foreign taxing authority have been paid in full, no
issues that have been raised by the relevant taxing authority in connection with
any such examination of any of the Tax Returns referred to in clause (i) are
currently pending, no waivers of statutes of limitations have been given or
requested by or with respect to any Taxes of the Company, no event has taken
place that would cause termination of the Company's S Corporation election, and
the Company is not and has not been required to make any payments under Code
Section 444 because the Company qualifies for the natural business year
exception to the requirements of Code Section 444.

Section Material Contracts.

Schedule 3.9 lists all contracts or arrangements of the Company which obligate
the Company to pay more than $50,000 in any fiscal year or entitle the Company
to receive more than $50,000 in any fiscal year, in each case including
arrangements under which the Company would be obligated to purchase or sell
pursuant to a purchase order; financing documents, loan agreements, capital
leases or agreements providing for the guaranty of such obligations of any party
other than the Company (in each case in excess of $50,000); distributorship,
dealer or sales representative agreements or other agreements of the Company
resulting in the marketing of products or services which individually involved
the distribution of more than $50,000 of products or services in fiscal 1999 or
the payment of more than $50,000 in commissions in fiscal 1999, respectively, or
may be reasonably expected to do so in fiscal 2000; and employment or consulting
contracts pursuant to which the Company paid more than $50,000 in fiscal 1999,
or may be reasonably expected to do so in fiscal 2000, or which include change
in control provisions (all of the foregoing are collectively referred to herein
as the "Material Contracts"). The Company is not in default under, or in
violation of, any Material Contract, except to the extent such violation or
default would not reasonably be expected to have a Material Adverse Effect.
True, correct and complete copies of all of the Material Contracts have been
made available to Buyer.



Section Labor Matters.



The Company is in compliance in all material respects with all applicable
federal and state laws respecting employment and employment practices, terms and
conditions of employment, wages and hours, and is not engaged in any unfair
labor or employment practice. Except as set forth in Schedule 3.10 there is no:
(a) unlawful employment practice discrimination charge pending before the Equal
Employment Opportunity Commission (the "EEOC") or any EEOC recognized state
"referral agency" or, to the best of Company's and the Shareholder's knowledge,
threatened against or involving or affecting the Company; (b) unfair labor
practice charge or complaint against the Company pending before the National
Labor Relations Board (the "NLRB") or, to the best of Company's and the
Shareholder's knowledge, threatened against or involving or affecting the
Company; (c) labor strike, dispute, slow down or stoppage actually pending or,
to the best of Company's and the Shareholder's knowledge, threatened against or
involving or affecting the Company and no NLRB representation question exists
respecting any of the employees of the Company; (d) grievance or arbitration
proceeding pending and no written claim therefor exists; or (e) collective
bargaining agreement that is binding on the Company. To the best of Company's
and the Shareholder's knowledge, no organizational efforts are presently being
made involving any of the Company's employees and, for the past five years, none
have been made. No union or other collective bargaining unit has been certified
or recognized by the Company as representing any of the Company's employees
during the past five years. During the past five years, no union or collective
bargaining unit has sought such certification or recognition, and, to the best
of Company's and the Shareholder's knowledge, no union or collective bargaining
unit is seeking or currently contemplating seeking such certification or
recognition.

Section Benefit Plans.

Schedule 3.11 lists each "employee benefit pension plan", as such term is
defined in Section 3(2) of ERISA (a "Pension Plan"), and each "employee welfare
benefit plan", as such term is defined in Section 3(1) of ERISA (together with
the Pension Plans, the "Benefit Plans"), which is maintained by or contributed
to by the Company and which is subject to ERISA. Each Benefit Plan has been from
its inception and remains in compliance in all material respects with such
Plan's terms and, where applicable, with ERISA and the Code. All informational
and tax filings required with respect to all such Benefit Plans have been timely
made.

Except as set forth in Schedule 3.11, the Company has no incentive compensation,
bonus, deferred compensation, stock option, stock ownership, stock bonus, stock
purchase, savings, retirement, pension, profit-sharing, severance or other
similar plan or arrangement with or for the benefit of any officer or employee.

Each Pension Plan that is intended to be qualified under Section 401(a) of the
Code has received a favorable determination letter from the IRS that it is a
qualified plan for purposes of Section 401(a) of the Code, and there has been no
amendment to any Pension Plan subsequent to the determination letter which would
reasonably be expected to materially adversely affect such Plan's qualified
status. To the best of the Company's and the Shareholder's knowledge, nothing
has occurred during the administration of any Pension Plan that would materially
adversely affect such Plan's qualified status.

All contributions required to be made to any Benefit Plan have been timely made
or reflected in the Financial Statements in all material respects. No Pension
Plan has an "accumulated funding deficiency", as such term is defined in Section
302 of ERISA and Section 412 of the Code (whether or not waived).

The Company has not incurred any liability to the Pension Benefit Guaranty
Corporation under Title IV of ERISA, other than for the payment of premiums, if
any, all of which have been paid when due.

The Company has never contributed or been required to contribute to any
"multiemployer plan", as such term is defined in Section 3(37) of ERISA.

The Company has not engaged in any "prohibited transaction", as such term is
defined in Section 4975 of the Code, or a transaction prohibited by Section 406
of ERISA, for which a statutory or administrative exemption is not available and
that would result in a material tax or a material penalty under Section 4975 of
the Code or Section 502(i) of ERISA.

Section Environmental Matters.

Except as set forth in Schedule 3.12: (a) the Company is in compliance with all
applicable federal, state, foreign and local laws and regulations relating to
pollution or protection of human health or the environment (including, without
limitation, ambient air, surface water, ground water, land surface or
sub-surface strata) (collectively, "Environmental Laws"), except for instances
of non-compliance that individually or in the aggregate do not, and would not
reasonably be expected to, have a Material Adverse Effect; (b) the Company has
not received written notice of and is not the subject of, any actions, causes of
actions, claims, investigations, demands or notices by any person or entity
alleging liability or non-compliance with any Environmental Law; (c) there are
no conditions existing which would reasonably be expected to form the basis of a
claim against the Company for the violation or non-compliance with any
Environmental Law which would have a Material Adverse Effect; and (d) there are
no circumstances which would reasonably be expected to prevent or interfere in
the future with the Company's material compliance with all Environmental Laws.

Section Brokers and Finders.

The Company has not employed any broker, finder, consultant or intermediary in
connection with the transactions contemplated by this Agreement who would be
entitled to a broker's, finder's or similar fee or commission in connection
therewith or upon the consummation thereof.




Section Tangible Assets.

The Company has valid leasehold interests in (in the case of leasehold interests
in real or personal property), or good and marketable title to (in the case of
all other personal property), all of their respective properties and assets
reflected in the Financial Statements free and clear of all liens, security
interests and other encumbrances, except liens, security interests and other
encumbrances that: are reflected in the Financial Statements, are not material
in amount, are incurred or made in the ordinary course of business and which do
not materially adversely impair the usefulness of such properties or assets in
the conduct of the business of the Company; constitute statutory liens of
landlords, carriers, warehousemen, mechanics, repairman, workmen and materialmen
and other liens imposed by law, in each case in the ordinary course of business;
are liens for taxes, assessments, water or sewer rents or governmental charges
or claims which are not yet delinquent or can be paid without penalty or are
being contested in good faith and by appropriate proceedings; are covenants,
easements, rights of ways, restrictions, encroachments and other imperfections
or defects in title, in each
case which do not interfere in any material respect with the ordinary conduct of
the business of the Company or result in a material diminution in value of such
assets; or are set forth on Schedule 3.14.

Section Intangible Assets.

The Company owns, or holds adequate licenses or other rights to use, all
trademarks, service marks, tradenames, copyrighted material, patents, and other
intangible personal property (including the tradenames set forth on Schedule
3.15) necessary to the conduct of its business as presently conducted, and such
use does not infringe or violate any rights of any third parties.

Section Employees.

Schedule 3.16 is a true and complete list of all officers and employees of the
Company including the amount of the current annual salary or hourly rate, date
of birth, job title, vacation accrued, along with a description of any
commitments to such officers and employees with respect to compensation payable
hereafter. The Company has not, because of past practices or previous
commitments with respect to the Company's officers or employees, established any
rights or expectations on the part of such officers or employees to receive
additional compensation inconsistent with past practices with respect to any
period after the date hereof. Except as set forth in Schedule 3.16, none of the
Company's officers or employees has given notice to the Company that he or she
intends to leave the Company's employment. Except as set forth on the schedule,
the Company has no reason to believe that any of the Company's officers or
employees shall leave such employment. Set forth on Schedule 3.16 is a
description of all claims made against the Company by officers or employees of
the Company within the last twelve (12) months.

Except as set forth in Schedule 3.16, the Company is not a party to or bound by
any oral or written:

employee collective bargaining agreement, employment agreement (other than
employment agreements terminable by the Company without premium or penalty on
notice of thirty (30) days or less under which the only monetary obligation of
the Company is to make current wage or salary payments and provide current
employee benefits), consulting, advisory or service agreement, deferred
compensation agreement, confidentiality agreement or covenant not to compete; or

contract or agreement with any officer or employee (other than employment
agreements disclosed in response to clause (i) or excluded from the scope of
clause (i)), agent, or attorney in fact of the Company; or

obligation to provide, presently or in the future, retiree medical insurance
coverage, retiree life insurance coverage, and other benefits for retired
employees or directors of the Company, or their dependents.

No officer, employee or director of the Company is a party to, or is otherwise
bound by, any agreement or arrangement, including any confidentiality,
noncompetition, or proprietary rights agreement, between such officer, employee
or director and any other Person that in any way has or will have a Material
Adverse Effect.

Section Insurance.

As of the Closing the following information will have been provided by the
Company with respect to each insurance policy (including policies providing
property, casualty, liability, and workers' compensation coverage and bond and
surety arrangements) to which the Company has been a party, a named insured, or
otherwise the beneficiary of coverage at any time within the past three (3)
years:

the name, address, and telephone number of the agent;

the name of the insurer, the name of the policyholder, and the name of each
covered insured;

the policy number and the period of coverage;

the scope (including an indication of whether the coverage was on a claims made,
occurrence, or other basis) and amount (including a description of how
deductibles and ceilings are calculated and operate) of coverage; and

description of any retroactive premium adjustments or other loss sharing
arrangements.

With respect to each such insurance policy which is in force as of the Closing:
(1) the policy is legal, valid, binding, enforceable, and in full force and
effect; (2) the policy shall continue to be legal, valid, binding, enforceable,
and in full force and effect on identical terms following the consummation of
the contemplated transactions under this Agreement; (3) to the best of Company's
and the Shareholder's knowledge, the policy has been issued by an insurer that
is financially sound and reputable; (4) the Company is not in breach or default
(including with respect to the payment of premiums or the giving of notices),
and to the best of Company's and the Shareholder's knowledge, no event has
occurred which, with notice or the lapse of time, would constitute such a breach
or default, or permit termination, modification, or acceleration, under the
policy; (5) the policy does not provide for any retrospective premium adjustment
or other experience-based liability on the part of the Company; (6) to the best
of Company's and the Shareholder's knowledge, the policies collectively provide
adequate insurance coverage for the assets and the operations of the Company;
and (7) to the best of Company's and the Shareholder's knowledge, no party to
the policy has repudiated any provision thereof. To the best of Company's and
the Shareholder's knowledge, the Company has been covered during the past five
(5) years by insurance in scope and amount customary and reasonable for the
businesses in which it has engaged during the aforementioned period.

Section Inventory.

All inventory of the Company, whether or not reflected in the Interim Financial
Statements, consists of a quality and quantity usable and salable in the
ordinary course of business, except for obsolete items and items of
below-standard quality which have been written off or written down to net
realizable value in the Interim Financial Statements. All inventories not
written off have been priced at the lower of average cost or net realizable
value. To the best of Company's and the Shareholder's knowledge, the quantities
of each item of inventory (whether raw materials, work-in-process, or finished
goods) are not excessive, but are reasonable in the present circumstances of the
Company. The inventory obsolescence policies of the Company are appropriate for
the nature of the products sold and the marketing methods used by the Company,
the reserve for inventory obsolescence contained in the Interim Financial
Statements fairly reflects the amount of obsolete inventory as of the date of
the Interim Financial Statements and the reserve for inventory obsolescence to
be contained in the accounting records of the Company as of the Closing Date
shall fairly reflect the amount of obsolete inventory as of the Closing Date. No
items included in the inventories are pledged as collateral or held by the
Company on consignment from another.

Section Completeness of Statements; Effect of Representations and Warranties.

To the best of Company's and the Shareholder's knowledge, no representation or
warranty of the Company or the Shareholder in the Agreement contains any untrue
statement of a material fact, omits any material fact necessary to make such
representation or warranty, under the circumstances which it was made, not
misleading, or contains any misstatement of a material fact. The Company and the
Shareholder have made due inquiry and investigation concerning the matters to
which the representations and warranties of the Company and the Shareholder
under this Agreement pertain and neither the Company nor the Shareholder know of
any facts, events or circumstances which have not been disclosed to Buyer which
are material to the Company or its business.




ARTICLE : REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDER

The Shareholder represents and warrants to Buyer as follows:

Section Brokers and Finders.

Shareholder has not employed any broker, finder, consultant or intermediary in
connection with the transactions contemplated by this Agreement who would be
entitled to a broker's, finder's or similar fee or commission in connection
therewith or upon the consummation thereof

Section Real Property.

The attached Schedule 4.2 lists and describes briefly the Premises that is or
will be owned by the Shareholder as of the date of Closing (the "Premises") and
any rights that Shareholder may have in adjacent real property. With respect to
the real property comprising the Premises:

The Shareholder has, or will have as of the date of Closing, good and marketable
title to the Premises, free and clear of any Encumbrances, except as set forth
on Schedule 4.2, except for installments of special assessments not yet
delinquent and recorded easements, covenants, and other restrictions, none of
which individually or together impair the current use, occupancy, value or
marketability of title of the property subject thereto;

there are no pending, or to the best of the Shareholder's knowledge, threatened,
condemnation proceedings relating to the Premises or other matters affecting the
current use, occupancy, or value thereof;

the legal description for the Premises contained in the deed thereof describes
the Premises fully and adequately, the buildings and improvements are located
within the boundary lines of the described parcels of land, are not in violation
of applicable setback requirements, zoning laws, and ordinances (and none of the
properties or buildings or improvements thereon are subject to "permitted
nonconforming use" or "permitted nonconforming structure" classifications), and
do not encroach on any easement which may burden the land, and the land does not
serve any adjoining property for any purpose inconsistent with the use of the
land, and the Premises is not located within any flood plain or subject to any
similar type restriction for which any permits or licenses necessary to the use
thereof have not been obtained;

all properties and facilities have received all licenses, permits, consents,
titles or registrations required in connection with the ownership or operation
thereof and have been operated and maintained in accordance with all applicable
federal, state, local, municipal, foreign, international, multinational or other
administrative orders, constitutions, laws, ordinances, principles of common
law, regulations, statutes or treaties;

except as set forth in Schedule 4.2, there are no leases, subleases, licenses,
concessions, or other agreements, written or oral, granting to any party or
parties the use or occupancy of any portion of the Premises;

there are no outstanding options or rights of first refusal to purchase the
Premises, or any portion thereof or interest therein;

there are no parties (other than the Shareholder or the Company) in possession
of the Premises, other than tenants under any leases disclosed in the schedule
who are in possession of space to which they are entitled;

all facilities located on the Premises are supplied with utilities and other
services necessary for the operation of such facilities, including gas,
electricity, water, telephone, sanitary sewer, and storm sewer, all of which
services are adequate in accordance with all applicable laws, ordinances, rules,
and regulations and are provided via public roads or via permanent, irrevocable,
appurtenant easements benefiting the Premises; and

Premises abuts on and has direct vehicular access to a public road, or has
access to a public road via a permanent, irrevocable, appurtenant easement
benefiting the Premises, and access to the property is provided by paved public
right-of-way with adequate curb cuts available.

Section Environmental Matters.

Except as set forth in Schedule 4.3, with respect to the Premises: (a) the
Shareholder is in compliance with all applicable Environmental Laws, except for
instances of non-compliance that individually or in the aggregate does not, and
would not reasonably be expected to, have a Material Adverse Effect; (b) the
Shareholder has not received written notice of and is not the subject of, any
actions, causes of actions, claims, investigations, demands or notices by any
person or entity alleging liability or non-compliance with any Environmental
Law; (c) there are no conditions existing which would reasonably be expected to
form the basis of a claim against the Shareholder for the violation or
non-compliance with any Environmental Law which would have a Material Adverse
Effect; and (d) there are no circumstances which would reasonably be expected to
prevent or interfere in the future with the Company's material compliance with
all Environmental Laws.

Section Legal Proceedings.

There are no actions, suits, proceedings or investigations pending or, to the
best of the Shareholder's knowledge, overtly threatened against the Shareholder
at law, in equity or otherwise in, before, or by, any court or governmental
agency or authority which individually or in the aggregate would reasonably be
expected to have a Material Adverse Effect.

Section Consents and Approvals.

Except as set forth in Schedule 4.5 annexed hereto, the execution, delivery and
performance of this Agreement by the Shareholder will not require any consent,
waiver, authorization or approval of, or the making of any filing with or giving
of notice to, any Person, entity or governmental authority, except for such
consent, waivers, authorizations or approvals which the failure to obtain would
not reasonably be expected to have a Material Adverse Effect.

Section Completeness of Statements; Effect of Representations and Warranties.

To the best of the Shareholder's knowledge, no representation or warranty of the
Shareholder in the Agreement contains any untrue statement of a material fact,
omits any material fact necessary to make such representation or warranty, under
the circumstances which it was made, not misleading, or contains any
misstatement of a material fact. The Shareholder has made due inquiry and
investigation concerning the matters to which the representations and warranties
of the Shareholder under this Agreement pertain and the Shareholder does not
know of any facts, events or circumstances which have not been disclosed to
Buyer which are material to the Premises.


ARTICLE : REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to the Shareholder and the Company as follows:

Section Organization and Authority of Buyer.

Buyer has been duly incorporated and is validly existing under the laws of
Tennessee, with the corporate power and authority to enter into this Agreement
and perform its obligations hereunder. This Agreement has been duly authorized,
executed and delivered by Buyer and constitutes a legal, valid and binding
obligation of Buyer, enforceable in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws affecting creditors' rights
generally and to general principles of equity. No other proceedings on the part
of Buyer are necessary to authorize this Agreement and the consummation of
transactions contemplated hereby. Neither the execution and delivery of this
Agreement nor compliance by Buyer with its terms and provisions will violate any
provision of the charter or bylaws of Buyer; or any contract provision, license,
franchise or permit to which Buyer is a party or by which it is bound; or any
law, statute or regulation or any injunction, order or decree of any government
agency or authority or court to which Buyer is subject except to the extent, in
each case, that such a violation would not have a Material Adverse Effect.

Section Legal Proceedings.

There are no actions, suits, proceedings or investigations pending or, to
Buyer's knowledge, overtly threatened against Buyer at law, in equity or
otherwise in, before, or by, any court or governmental agency or authority which
individually or in the aggregate would reasonably be expected to have a Material
Adverse Effect.


Section SEC Documents; Absence of Changes.

Buyer has delivered to the Shareholder Buyer's Quarterly Report on Form 10-Q for
the quarter ended [June 30, 2000], its Annual Report on Form 10-K for the fiscal
year ended December 31, 1999 and its Proxy Statement with respect to its 2000
Annual Meeting of Stockholders (collectively, the "Astec SEC Documents"). The
Astec SEC Documents were true and complete in all material respects as at their
respective dates, did not contain any untrue statement of a material fact nor
omit to state any material fact required to be stated therein or necessary to
make the statements contained therein, in light of the circumstances in which
they were made, not misleading. Since the filing of its Quarterly Report on Form
10-Q for the quarter ended [June 30, 2000], there has not been any material
adverse change in Buyer's business condition (financial or otherwise), results
of operations or liabilities not reflected in the Astec SEC Documents.

Section Consents and Approvals.

Except as set forth in Schedule 5.4, the execution, delivery and performance of
this Agreement by Buyer will not require any consent, waiver, authorization or
approval of, or the making of any filing with or giving of notice to, any
Person, entity or governmental authority, except for such consent, waivers,
authorizations or approvals which the failure to obtain would not have a
Material Adverse Effect.


ARTICLE : ASTEC STOCK AND LOCK-UP AGREEMENT

Section Astec Stock Not Registered.

The Shareholder acknowledges that the issuance of Astec Stock has not been
registered under the Securities Act or any state securities laws and cannot be
sold, transferred, pledged or otherwise distributed by the Shareholder unless a
registration statement registering such Astec Stock has been filed and becomes
effective or unless the Astec Stock is sold or distributed in a transaction in
respect of which Buyer has previously received an opinion of counsel, reasonably
satisfactory to Buyer, as the issuer of such Astec Stock, stating that such
transaction is exempt from the registration requirement of the Securities Act.

Section Legend.

Any certificate or certificates representing Astec Stock will bear the following
legend unless and until removal thereof is permitted pursuant to the terms of
this Agreement:

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR UNDER ANY APPLICABLE STATE
SECURITIES LAW AND MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT FOR THESE SHARES, OR AN OPINION
OF COUNSEL REASONABLY SATISFACTORY TO ASTEC INDUSTRIES, INC. THAT REGISTRATION
IS NOT REQUIRED UNDER THE ACT AND THE RULES AND REGULATIONS PROMULGATED
THEREUNDER OR UNDER APPLICABLE STATE SECURITIES LAWS. SUCH SECURITIES ARE
SUBJECT TO THE RESTRICTIONS SPECIFIED IN THE LOCK-UP AGREEMENT DATED AS OF
OCTOBER 2, 2000 BETWEEN ASTEC INDUSTRIES, INC. AND THE INITIAL HOLDER OF THE
SECURITIES NAMED THEREIN, A COPY OF WHICH WILL BE FURNISHED WITHOUT CHARGE TO
THE HOLDER HEREOF UPON WRITTEN REQUEST, AND THE HOLDER OF THIS CERTIFICATE
AGREES TO BE BOUND THEREBY.

Section Removal of Legend.

Upon any transfer permitted by Section 6.1 above, which transfer does not
require the legend in Section 6.2 above, Buyer agrees to cause the removal of
such legend for any Astec Stock so transferred upon its reissuance to the
transferee.

Section Examination and Investment Representation.

The Shareholder represents and warrants to Buyer that it:

is acquiring the Astec Stock for his own account for investment within the
contemplation of the Securities Act and not with a view to the transfer or
resale thereof, except to the extent otherwise expressly permitted by the
Securities Act;

has been advised by counsel of the legal implications and effect of the
foregoing Sections 6.1, 6.2 and 6.3 under the Securities Act and of the
circumstances under which he or she may dispose of his or her Astec Stock under
the Securities Act;

has examined Buyer's Annual Report on Form 10-K for the year ended December 31,
1999, including the financial statements contained therein, and its most recent
quarterly report on Form 10-Q.

prior to signing this Agreement, was given access to and information regarding
Buyer and the Astec Stock to the extent the Shareholder believes is necessary in
connection with the Shareholder's decision to invest in the Astec Stock and was
given the opportunity to ask detailed questions and receive satisfactory answers
concerning (i) the terms and conditions of this Agreement pursuant to which
Buyer is offering to sell Astec Stock to the Shareholder, and (ii) Buyer, its
business and the risks associated with Buyer and an investment in the Astec
Stock. All such questions have been answered to the Shareholder's satisfaction,
and the Shareholder has been supplied with all additional information and
documents requested and deemed necessary by the Shareholder to make an
investment decision with respect to the Astec Stock being acquired pursuant to
this Agreement; and
prior to signing this Agreement, the Shareholder had the opportunity to consult
with Shareholder's legal counsel or other advisors to the extent desired by the
Shareholder as to the Shareholder's investment in the Astec Stock.
Section Lock-Up.

The Shareholder agrees that he will not sell, transfer, pledge, or otherwise
dispose of the Astec Stock (or any derivative security thereof) included in the
Purchase Price except in compliance with Section 144 of the Securities Act of
1933 and in no event earlier than one (1) year from the Closing.
ARTICLE : TAX MATTERS

Section Tax Indemnification.

Except to the extent disclosed on Schedule 3.8, or as otherwise provided for in
the Financial Statements, the Shareholder shall be liable for, indemnify and
hold the Buyer harmless against any Taxes imposed on the Company (including,
without limitation, any Taxes imposed on the Company in connection with any
Benefit Plans) or the Premises for any taxable year or period (or portion
thereof) that ends on or before the Closing Date to the extent such Taxes in the
aggregate exceed the aggregate reserve amounts for Taxes shown on the Interim
Financial Statements, which shall be a good faith estimate of such Tax
liabilities of the Company as of the Closing Date, prepared in accordance with
GAAP; provided, however, that the Shareholder shall not be liable for, and shall
not indemnify Buyer or the Company for, any Taxes resulting from any actual or
deemed election pursuant to Section 338 of the Code in connection with the
purchase of the Shares. The Shareholder shall be entitled to any refund of Taxes
of the Company that are allocable to such periods.
Buyer shall be liable for, indemnify and hold the Shareholder harmless against
any Taxes imposed on the Company that are allocable or attributable to any
taxable year or period that begins after the Closing Date and, with respect to
any taxable year or period beginning before and ending after the Closing Date,
the portion of such taxable year or period beginning after the Closing Date.
Buyer shall be entitled to any refund of such Taxes that are allocable to such
periods.

For purposes of paragraphs (a) and (b) of this Section 7.1, in order to
apportion appropriately any Taxes relating to any taxable year or period that
begins before and ends after the Closing Date, the parties hereto shall, to the
extent permitted by applicable law, elect with the relevant taxing authority to
treat for all purposes the Closing Date as the end of the taxable year of the
Company. In any case where applicable law does not permit the Company to treat
the Closing Date as the end of a taxable year of the Company, then whenever it
is necessary to determine the liability of the Company for Taxes for a portion
of a taxable year or period that begins before and ends after the Closing Date,
the determination of the Taxes of the Company for the portion of the year or
period ending on, and the portion of the year or period beginning after, the
Closing Date shall be determined by assuming that the Company had a taxable year
or period which ended with the Closing Date, except that exemptions, allowances
or deductions that are calculated on an annual basis, such as the deduction for
depreciation, shall be apportioned on a time basis.

Section Tax Returns.

Tax Returns that are required to be filed by or with respect to the Company
shall be filed as follows:

The Shareholder shall file or cause to be filed when due (taking into account
extensions) all Tax Returns that are required to be filed by or with respect to
the Company for taxable years or periods ending on or before the Closing Date.
Except as otherwise agreed, such Tax Returns shall be completed in a manner
consistent with past practice and filed only after they have been approved by
King Copler of Ernst & Young's Chattanooga office (or such other person
identified in writing by Buyer).

Buyer shall file or cause to be filed when due (taking into account extensions)
all Tax Returns that are required to be filed by or with respect to the Company
for taxable years or periods ending after the Closing Date. Except as otherwise
agreed, such Tax Returns shall be completed in a manner consistent with past
practice.

Section Contest Provisions.

Buyer shall promptly notify the Shareholder in writing upon receipt by Buyer,
the Company or any of their respective Affiliates of notice of any pending or
threatened federal, state, local or foreign audits or assessments which may
materially affect the liabilities for Taxes of the Company for which the
Shareholder would be required to indemnify Buyer pursuant to Section 7.1;
provided that failure to comply with this provision shall not affect Buyer's
right to indemnification hereunder except to the extent the Shareholder is
prejudiced by such failure. The Shareholder shall have the sole right to
represent the interests of the Company in any such audit or administrative or
court proceeding relating to taxable periods for which they may be required to
indemnify Buyer pursuant to Section 7.1, and to employ counsel of their choice
at their expense. Neither Buyer nor Company may agree to settle any such claim
for the portion of a taxable year or period which may be the subject of
indemnification by the Shareholder under Section 7.1 without the prior written
consent of the Shareholder, which consent shall not be unreasonably withheld.

Section Assistance and Cooperation.

After the Closing Date, each of the Shareholder and Buyer shall:

assist (and cause their respective affiliates to assist) the other party in
preparing any Tax Returns which such other party is responsible for preparing
and filing;

cooperate fully in preparing for any audits of, or disputes with taxing
authorities regarding, any Tax Returns of the Company;

make available to the other and to any taxing authority as reasonably requested
all information, records, and documents relating to Taxes of the Company;

provide timely notice to the other in writing of any pending or threatened tax
audits or assessments of the Company for taxable periods for which the other may
have a liability under Section 7.1; and

furnish the other with copies of all correspondence received from any taxing
authority in connection with any tax audit or information request with respect
to any such taxable period.

Section Transfer Taxes.

Buyer shall be liable for any sales, use, stock transfer, conveyance,
intangible, stamp, duty, transfer, reporting, recording and similar fees,
charges and Taxes applicable in connection with the transfer of the Shares or
the Premises, together with any interest or penalties thereon.

Section Survival of Obligations.

The obligations of the parties set forth in this Article 7 shall remain in
effect until the expiration of the applicable statute of limitations (including
any waivers thereof).


ARTICLE : CERTAIN COVENANTS AND AGREEMENTS OF SELLERS

Section Access and Information.

The Shareholder and Company (the "Sellers") shall permit Buyer and its
representatives after the date of execution of this Agreement to have reasonable
access, during regular business hours and upon reasonable advance notice, to any
financial and operating data and other information that is available with
respect to the business and assets of the Company, the Shares and the Premises
as Buyer shall from time to time reasonably request. In the event of the
termination of this Agreement, Buyer shall promptly deliver (without retaining
any copies thereof) to all applicable parties, or (at such parties' option)
certify to such parties that it has destroyed, all documents, workpapers and
other material obtained by Buyer or on its behalf from the Sellers or from any
of their respective advisors, agents, employees or representatives as a result
hereof or in connection with the matters contemplated by this Agreement, and all
documents, workpapers and other materials prepared by Buyer or its advisors,
agents, employees or representatives in connection with the matters contemplated
by this Agreement, in each case whether so obtained or prepared before or after
the execution hereof. Buyer shall at all times prior to the Closing Date, and in
the event of termination of this Agreement, cause any information so obtained or
prepared to be kept confidential and will not use, or permit the use of, such
documents, workpapers and other materials in its business or in any other manner
or for any other purpose except as contemplated hereby.

Section Registrations, Filings and Consents.

Prior to the Closing, the Sellers and Buyer shall cooperate and use their
respective best efforts to make all registrations, filings and applications, to
give all notices and to obtain any governmental or other consents, transfers,
approvals, orders, qualifications and waivers necessary or desirable for the
consummation of the transactions contemplated hereby.

Section Conduct of Business.

Prior to the Closing, and except as otherwise contemplated by this Agreement or
consented to or approved by Buyer, the Shareholder covenants and agrees that the
Shareholder shall cause the Company:

To operate its business in the ordinary course consistent with past practices
and to use its commercially reasonable best efforts to preserve the business and
goodwill of customers and suppliers;

Not to change or amend its articles or certificates of incorporation or bylaws,
issue, sell or redeem any shares of its capital stock, or issue or sell any
securities convertible into, or options with respect to, or warrants to purchase
or rights to subscribe to, any shares of its capital stock or enter into any
agreement obligating it to do any of the foregoing, enter into any amendment of
any Material Contract which materially adversely affects the rights of the
Company thereunder or enter into any new, or make any amendment to any existing,
collective bargaining agreement or Benefit Plan which materially adversely
affects the rights of the Company thereunder, except as required by law, in
which case the Shareholder shall give prompt notice to Buyer; and

Not to make, or enter into any agreement to make, any acquisition or sale of
property or assets (tangible or intangible) other than in the ordinary course of
business consistent with past practices.

Section Best Efforts.

Prior to Closing, each of the parties hereto shall use its commercially
reasonable best efforts to fulfill or obtain the fulfillment of the conditions
to Closing, including, without limitation, the execution and delivery of all
agreements or other documents contemplated hereunder to be so executed and
delivered.

Section Retention of Books and Records.

After the Closing Date, Buyer shall cause the Company to retain all books,
records and other documents pertaining to the Company in existence on the
Closing Date and to make the same available after the Closing Date for
inspection and copying by the Shareholder or their agents at such parties'
expense, upon reasonable request and upon reasonable notice, for a period of
three years after the Closing Date. No such books, records or documents shall be
destroyed by Buyer or the Company without first advising the Shareholder in
writing and giving the Shareholder a reasonable opportunity to obtain possession
thereof.



Section Further Assurances.



At any time after the Closing Date, the Shareholder and Buyer shall, and Buyer
shall cause the Company to, promptly execute, acknowledge and deliver any other
assurances or documents reasonably requested by Buyer or the Shareholder, as the
case may be, and necessary for Buyer or the Shareholder, as the case may be, to
satisfy its obligations hereunder.


ARTICLE : CONDITIONS TO THE PURCHASE AND SALE

Section General Conditions to the Purchase and Sale Relating to Parties.

The obligations of the parties to consummate the sale and purchase of the Shares
and the Premises at the Closing as contemplated by this Agreement shall be
subject to the satisfaction or waiver by the parties on or prior to the Closing
Date of the following conditions:

No action or proceeding shall have been instituted and remain pending on the
Closing Date before any court or governmental body or authority pertaining to
the acquisition by Buyer of the Shares, or the result of which could prevent or
make illegal the consummation of such acquisition.

Any required consents of third parties disclosed on Schedule 3.7, Schedule 4.5,
and Schedule 5.4 annexed hereto shall have been obtained.

Section Conditions to Purchase by Buyer.

The obligation of Buyer to consummate the purchase of the Shares and the
Premises at the Closing as contemplated by this Agreement shall be subject to
the satisfaction or waiver by Buyer on or prior to the Closing Date of each of
the following conditions:

Each of the representations and warranties of the Sellers contained in this
Agreement shall be true in all material respects when made and as of the Closing
Date, with the same effect as though such representations and warranties had
been made on and as of the Closing Date (except representations and warranties
that are made as of a specific date need be true in all material respects only
as of such date); each of the covenants and agreements of the Sellers in this
Agreement to be performed on or prior to the Closing Date shall have been duly
performed in all material respects; and Buyer shall have received at the Closing
a certificate of a duly authorized officer of the Company as to the satisfaction
of the Company's conditions set forth in clause (i) and clause (ii) of this
Section 9.2, dated as of the Closing Date.

During the period from the date hereof to the Closing Date, no event or
condition shall have occurred which results in a Material Adverse Effect.

Buyer shall have received certificates representing the Shares duly endorsed in
blank for transfer or accompanied by duly signed stock powers in blank.

Buyer shall have had delivered to it warranty deeds conveying to the Company
good and marketable fee simple title to the Premises effective as of the Closing
Date in form reasonably acceptable to Buyer.

At least ten (10) days prior to the Closing Date, Buyer shall have had delivered
to it a real estate title abstract or a commitment for an owner's title
insurance policy in an amount acceptable to Buyer issued by a title insurance
company acceptable to Buyer covering the Premises and containing only exceptions
which would not adversely affect the use or marketability of the Premises.

The Shareholder shall have entered into a Stock Lock-Up and Pledge Agreement in
the form of Exhibit A hereto.

Buyer shall have received a certified copy of resolutions of the board of
directors of the Company approving the transaction set forth in and execution of
this Agreement.

The directors of the Company shall have tendered their written resignations
effective as of the Closing Date.

The Company shall have entered into employment agreements with Lawrence Raymond
substantially in the form of Exhibit B attached hereto, Ray Erickson
substantially in the form of Exhibit C attached hereto, David Nolan
substantially in the form of Exhibit D attached hereto and Jeffrey Cartwright
substantially in the form of Exhibit E attached hereto.

Buyer shall have received evidence satisfactory to Buyer that either Nancy
Raymond has approved this transaction in accordance with that certain Stock
Pledge Agreement between her and Shareholder dated December 18, 1997 or such
approval is unnecessary.

The Company shall have terminated its 401(k) plan effective as of the day prior
to Closing, and all amounts properly owed to participants under such 401(k) plan
shall have been accurately accrued on the books of the Company.

Buyer shall have received an opinion from legal counsel to the Company in form
and substance satisfactory to the Buyer and its counsel.

Buyer shall have received a reasonable analysis and explanation of the condition
whereby the Company's accounts payable are out of balance, and the accounts
payable computer system shall have been corrected so that it will operate in a
manner reasonably acceptable to Buyer.

Buyer shall have received such other documents as may be reasonably necessary to
effect the Closing as anticipated in this Agreement.

Section Conditions to Sale by the Shareholder.

The obligation of the Shareholder to consummate the sale of the Shares and the
Premises at the Closing as contemplated by this Agreement shall be subject to
the satisfaction or waiver by the Shareholder on or prior to the Closing Date of
each of the following conditions:

Each of the representations and warranties of Buyer contained in this Agreement
shall be true in all material respects when made and as of the Closing Date,
with the same effect as though such representations and warranties had been made
on and as of the Closing Date (except representations and warranties that are
made as of a specific date need be true in all material respects only as of such
date); each of the covenants and agreements of Buyer in this Agreement to be
performed on or prior to the Closing Date shall have been duly performed in all
material respects; and the Shareholder shall have received at the Closing a
certificate of a duly authorized officer of Buyer as to the satisfaction of the
conditions set forth in clause (i) and clause (ii) of this Section 8.3, dated as
of the Closing Date.

The Shareholder shall have received certified copies of resolutions of the
executive committee of the board of directors of the Buyer approving the
transaction set forth in and execution of this Agreement.

The Shareholder shall have received the cash portion of the Purchase Price as
set forth in Section 2.2(a).

The Shareholder shall have received an opinion from legal counsel to Buyer in
form and substance satisfactory to the Shareholder and their counsel.

The Shareholder shall have received such other documents as may be reasonably
necessary to effect the Closing as anticipated in this Agreement.


ARTICLE : INDEMNIFICATION

Section Survival; Rights and Remedies Not Affected by Knowledge.

The representations and warranties in this Agreement, the Schedules, any
supplements to the Schedules, any other certificate or document delivered
pursuant to this Agreement and any other Closing Document will survive the
Closing. The rights to indemnification and payment of Damages and all other
rights or remedies provided herein, including those relating to any
representations, warranties, covenants and obligations, will not be affected by
any investigation conducted with respect to, or any knowledge acquired at any
time, whether before or after the execution and delivery of this Agreement or
the Closing Date, with respect to the accuracy or inaccuracy of or compliance
with, any such representation, warranty, covenant or obligation. The waiver of
any condition based on the accuracy of any representation or warranty, or on the
performance of or compliance with any covenant or obligation, will not affect
the right to indemnification, payment of Damages or other remedy based on such
representations, warranties, covenants and obligations.

Section Indemnification and Payment of Damages By The Shareholder.

The Shareholder shall indemnify and hold the Company, Buyer and their respective
officers, directors, governors, members, managers, Affiliates, successors and
assigns ("Buyer Indemnitees") harmless for, and shall pay to the Buyer
Indemnitees the amount, to the extent not covered by insurance, of all Damages
arising, directly or indirectly, from or in connection with:

any breach or nonfulfillment of or failure to comply with in any respect
("Breach") any representation or warranty made by the Sellers;

any Breach by the Sellers of any covenant, agreement or obligation of the
Sellers;

any Damages arising out of the ownership, use or conduct of the business or
operations of the Company on or prior to the Closing Date or any act, omission,
transaction, circumstance, fact, agreement, or other condition relating to the
Company, known to the Sellers, which existed on or prior to the Closing Date and
was not fully and properly disclosed to Buyer in the Financial Statements, the
Schedules, the Exhibits or any other part of the Agreement;

(i)(A) the ownership, operation, or condition at any time on or prior to the
Closing Date of any properties (including without limitation the Premises) and
assets (whether real, personal, or mixed and whether tangible or intangible) in
which the Company or the Shareholder have or had an interest, or (B) any
Hazardous Materials or other contaminants (including any tanks, equipment or
other personal property or materials relating thereto) that were at any time
prior to the Closing Date or are as of the Closing Date present on such
properties or assets (including without limitation the Premises); or (ii)(A) any
Hazardous Materials or other contaminants (and including any tanks, equipment or
other personal property or materials relating thereto), wherever located, that
were, or were allegedly, generated, transported, stored, treated, released or
otherwise handled by the Company or the Shareholder or by any other Person for
whose conduct the Company or the Shareholder are or may be held responsible at
any time on or prior to the Closing Date, or (B) any Hazardous Activities that
were, or were allegedly, conducted by the Company or the Shareholder or by any
other Person for whose conduct the Company or the Shareholder are or may be held
responsible; or

any bodily injury (including illness, disability, and death, and regardless of
when any such bodily injury occurred, was incurred, or manifested itself),
personal injury, property damage (including trespass, nuisance, wrongful
eviction, and deprivation of the use of real property), or other damage of or to
any Person, including any employee or former employee of the Company or the
Shareholder or any other Person for whose conduct the Company or the Shareholder
are or may be held responsible, in any way arising from or allegedly arising
from any Hazardous Activity conducted or allegedly conducted with respect to the
Premises or properties or other assets of or leased or subleased or used or
operated by the Company or the operations of the Company prior to the Closing
Date, or from Hazardous Material that was (1) present or suspected to be present
on or before the Closing Date on or at such Premises or properties (or present
or suspected to be present on any other property, if such Hazardous Material
emanated or allegedly emanated from any of such Premises or properties and was
present or suspected to be present on any of such Premises or properties on or
prior to the Closing Date) or (2) released or allegedly released by the
Shareholder or the Company or any other Person for whose conduct the Company or
the Shareholder are or may be held responsible, at any time on or prior to the
Closing Date.

Buyer will be entitled to control any cleanup costs or corrective action,
including any investigation, cleanup, removal, containment, or other remediation
or response action, any related proceeding, and any other proceeding with
respect to which indemnity may be sought under this Section 10.2.

Section Indemnification By Buyer.

Buyer shall indemnify and hold the Shareholder and their successors and assigns
("Shareholder Indemnitees") harmless for, and will pay to the Shareholder
Indemnitees the amount of, all Damages, to the extent not covered by insurance,
arising directly or indirectly from or in connection with:

any Breach of any representation or warranty made by Buyer;

any Breach by Buyer of any covenant, agreement or obligation of the Buyer;

any Damages arising out of the ownership, use or conduct of the business or
operations of the Company after the Closing Date or any act, omission,
transaction, circumstance, fact, agreement, or other condition relating to the
Company which exists after the Closing Date.

Section Indemnity Claims.

Claims. In the event that any claim ("Claim") is hereafter asserted by a party
hereto as to which such party may be entitled to indemnification hereunder, such
party ("Indemnitee") shall notify the party required by the terms of this
Agreement to indemnify the Indemnitee ("Indemnifying Party") thereof ("Claim
Notice") within 30 days after (1) receipt of notice of commencement of any
third-party litigation against such Indemnitee, (2) receipt by such Indemnitee
of written notice of any third-party claim pursuant to an invoice, notice of
claim or assessment, against such Indemnitee, or (3) such Indemnitee becomes
aware of the existence of any other event in respect of which indemnification
may be sought from the Indemnifying Party. The Claim Notice shall describe the
Claim and the specific facts and circumstances in reasonable detail, shall
include a copy of the Notice referred to in (1) and (2), above, shall indicate
the amount, if known, or an estimate, if possible, of Damages that have been or
may be incurred or suffered.

Defense of Third Party Claim by Indemnifying Party. The Indemnifying Party may
elect to defend or compromise any Claim by a third party ("Third Party Claim"),
at its or his own expense and by its or his own counsel, who shall be reasonably
acceptable to the Indemnitee. The election by the Indemnifying Party to defend
or compromise a claim shall constitute an avowal by the Indemnifying Party that
the Indemnifying Party is obligated to indemnify the Indemnitee with respect to
such claim. The Indemnitee may participate, at its or his own expense, in the
defense of any Claim assumed by the Indemnifying Party. Without the approval of
the Indemnitee, which approval shall not be unreasonably withheld or delayed,
the Indemnifying Party shall not agree to any compromise of a Claim defended by
the Indemnifying Party which would require the Indemnitee to perform or take any
action or to refrain from performing or taking any action.

Assumption of Defense by Indemnitee. Notwithstanding the foregoing, if an
Indemnitee determines in good faith that there is a reasonable probability that
a proceeding may adversely affect it or its Affiliates other than as a result of
monetary damages for which it would be entitled to indemnification under this
Agreement, the Indemnitee may, by notice to the Indemnifying Party, assume the
exclusive right to defend, compromise, or settle such proceeding, but the
Indemnifying Party will not be bound by any determination of a proceeding so
defended or any compromise or settlement effected without its consent (which may
not be unreasonably withheld or delayed).

Defense of Claim by Indemnitee. If, within thirty (30) days of the Indemnifying
Party's receipt of a Claim Notice involving a Third Party Claim, the
Indemnifying Party shall not have notified the Indemnitee of its or his election
to assume the defense, the Indemnitee shall have the right to assume control of
the defense or compromise of such Claim, and the costs and expenses of such
defense, including costs of investigation and reasonable attorneys' fees, shall
be added to the Claim. The Indemnitee shall have the right to compromise such
Claim without the consent of the Indemnifying Party.

Cooperation of Parties. The party assuming the defense of any Claim shall keep
the other party reasonably informed at all times of the progress and development
of the party's defense of and compromise efforts with respect to such Claim and
shall furnish the other party with copies of all relevant pleading,
correspondence and other papers. In addition, the parties to this Agreement
shall cooperate with each other, and make available to each other and their
representatives all available relevant records or other materials required by
them for their use in defending, compromising or contesting any Claim. The
failure to timely notify the Indemnifying Party of the commencement of such
actions in accordance with Section 10.4(a) shall relieve the Indemnifying Party
from the obligation to indemnify but only to the extent the Indemnifying Party
establishes by competent evidence that it is has been materially and adversely
prejudiced thereby.

Section No Liability of Company.

In the event a Claim is made against the Shareholder, for Buyer's Damages, the
Shareholder, shall not, nor shall they be entitled to, maintain, assert or make
a claim against the Company, or the directors, officers, affiliates, successor
or assigns of the Company for contribution, indemnity or for any other recovery,
it being the intention of the parties hereto that after the Closing, the Company
shall have no liability, obligation or responsibility for any Breach of the
representations, warranties, covenants or obligations of the Sellers made in
this Agreement.






ARTICLE : TERMINATION



Section Termination.

Notwithstanding anything herein to the contrary, this Agreement shall terminate
if the Closing does not occur on or before November 1, 2000, unless extended by
mutual written agreement of the parties to this Agreement.

This Agreement may be terminated by the mutual written consent of the parties to
this Agreement, (x) by Buyer, if there has been a material misrepresentation or
other material breach by Sellers of any of their representations, warranties,
covenants and agreements set forth herein and there shall not have occurred and
be continuing a breach or violation by Buyer, in any material respect, of any of
its representations, warranties, covenants and agreements set forth herein and
(y) by any of the Sellers if there has been a material misrepresentation or
other material breach by Buyer of any of its representations, warranties,
covenants and agreements set forth herein and there shall not have occurred and
be continuing a breach or violation by any of the Sellers, in any material
respect, of any of their representations, warranties, covenants and agreements
set forth herein; provided, however, that if the breach by the non-terminating
party is susceptible to cure, such party shall have 30 business days after
receipt of written notice from the other party of its intention to terminate
this Agreement in which to cure such breach, and by any party hereto, on or
after October 2, 2000, by written notice to the other parties, if (A) the
Closing shall then not have occurred for any reason other than the breach or
violation by the notifying party, in any material respect, of any of its
representations, warranties, covenants and agreements set forth in this
Agreement and (B) there shall not have occurred and be continuing a breach or
violation by the notifying party, in any material respect, of any of such
representations, warranties, covenants and agreements.

If this Agreement is terminated pursuant to Section 11.1, this Agreement, other
than with respect to the obligations under Sections 8.1, 12.1 and 12.3 hereof,
shall thereafter have no effect, except that termination of this Agreement will
not relieve either party of any liability for breach of any covenants or
agreements set forth herein occurring prior to such termination.


ARTICLE : MISCELLANEOUS

Section Expenses.

Unless otherwise indicated, the parties shall bear their own respective expenses
(including, but not limited to, all compensation and expenses of counsel,
financial advisors, consultants, actuaries and independent accountants) incurred
in connection with the preparation and execution of this Agreement and
consummation of the transactions contemplated hereby.

Section Best Efforts; Further Assurances.

Commitment to Best Efforts. Subject to the rights of any Seller or the Buyer, as
the case may be, under Section 11.1, each party hereto shall use its best
efforts to cause all conditions to its obligations hereunder to be timely
satisfied and to perform and fulfill all obligations on its part to be performed
and fulfilled under this Agreement, to the end that the transactions
contemplated by this Agreement shall be effected substantially in accordance
with its terms as soon as reasonably practicable, each party shall cooperate
with the other party in such actions and in securing requisite consents and each
party shall execute and deliver such further documents and take such other
actions as may be necessary or appropriate to consummate or implement the
transactions contemplated hereby or to evidence such events or matters.

Limitation. As used in this Agreement, the term "best efforts" shall not mean
efforts which require the performing party to do any act that is commercially
unreasonable under the circumstances, to make any capital contribution or to
expend any funds other than in payment of reasonable out-of-pocket expenses
incurred in satisfying obligations hereunder, including but not limited to the
fees, expenses and disbursements of its accountants, counsel and other
professional advisors.

Exclusive Dealing. Until the Closing Date or the earlier termination of this
Agreement, the Sellers will not, nor will any of them permit any officers,
directors, employees or other advisors or representatives to (i) solicit,
initiate or encourage submission of any proposal to purchase the Shares, the
Premises or any of the Company's assets, other than in the ordinary course of
business; or (ii) enter into any agreement with respect to any such proposal.

Section Public Disclosure.

Prior to the Closing Date, none of the parties will make any public release of
information regarding any matters contemplated herein without the consent of the
other parties, except for press releases issued by Buyer as required by law.

Section Assignment.

This Agreement may not be assigned by either party, by operation of law or
otherwise.

Section Amendments and Waivers.

The provisions of this Agreement may not be amended, supplemented or changed
orally, but only by writing signed by Buyer and Sellers and making specific
reference to this Agreement.

Section Entire Agreement.

This Agreement constitutes the entire agreement and supersedes all prior
agreements and understandings, both written and oral, among the parties, with
respect to the subject matter hereof, except as otherwise contemplated herein;
and is not intended to confer upon any other persons any rights or remedies
hereunder.

Section Schedules.

The inclusion of any matter in any Schedule or Exhibit to this Agreement shall
be deemed to be an inclusion for all purposes of this Agreement, including each
representation to which it may relate.

Section Notices.

All notices, requests, demands or other communications herein required or
permitted to be given shall be in writing and may be personally served,
telecopied, telexed or sent by United States mail and shall be deemed to have
given when delivered in person, upon receipt of telecopy or telex (with
confirmed answerback) or five business days after deposit in the United States
mail, registered or certified, postage prepaid and properly addressed to the
party's address as set forth on the signature pages hereof. Any party may change
the address to which notices are to be addressed by giving the other party
written notice in the manner herein set forth.

Section Governing Law.

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of Tennessee, without regard to conflicts of law principles.
However, the sale, transfer and assignment of the Premises to Buyer shall be
governed by and construed in accordance with the laws and local practice of
Washington.

Section Severability.

In case any provision in this Agreement shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

Section Section Headings.

The section and paragraph headings contained in this Agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.

Section Counterparts.

This Agreement and any amendments hereto may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
shall be considered one and the same instrument.




Section Representation By Counsel; Interpretation.

Each party acknowledges that such party has been represented by counsel in
connection with this Agreement and the transactions contemplated by this
Agreement. Accordingly, any rule of law, or any legal decision that would
require interpretation of any claimed ambiguities in this Agreement against the
party that drafted it has no application and is expressly waived. The provisions
of this Agreement shall be interpreted in a reasonable manner to effect the
intent of the parties.

Section Arbitration Clause.

Any dispute pertaining to this Agreement or the matters addressed herein shall
be referred to arbitration at the request of any party before a single
arbitrator. In any arbitration the parties shall be entitled to be legally
represented. This matter shall be arbitrated pursuant to Title 9 United States
Code, the Federal Arbitration Act. The Arbitration Rules of the Center for
Public Resources, New York, New York for Non-Administered Arbitration of
Business Disputes, as they exist on the date of this Agreement, are adopted as
the rules governing this arbitration. Interpretation and enforcement of this
instrument and all of this Agreement and all questions, issues or claims
regarding the performance of the parties hereunder shall be controlled and
governed by the law of the State of Tennessee except as otherwise specifically
stated to the contrary in this Agreement. The arbitration shall take place in
Tacoma, Washington, at a mutually agreeable site.






[Signatures on Following Page]

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers therein duly authorized as
of the 2 day of October, 2000.



BUYER: COMPANY:

ASTEC INDUSTRIES, INC. CARLSON PAVING PRODUCTS, INC.


By: F. McKamy Hall By: Lawrence Raymond

Title: CFO, Vice President Title: President



SHAREHOLDER:



Lawrence Raymond